DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/10/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of Species C (Fig. 3) in the reply filed on 08/23/2022 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen [US 2018/0278174 A1] in view of Njiende et al [US 2017/0054378 A1].
In regards to claim 1. Chen discloses a transformer, comprising: 
a first magnetic core (Fig. 1, 122-1 and 122-2) comprising a first set of pillars of a first transformer (Fig. 1, 110-1) and a second set of pillars of a second transformer (Fig. 1, 110-2); 
a planar winding structure (Fig. 1, 130) comprising a primary winding (Fig. 1, P1) and a plurality of secondary windings (Fig. 1, P2), 
Chen does not specify the primary winding configured to equally divide a primary current, the primary winding extending a number of turns configured to conduct half of the primary current around the first inductor pillar and the first set of pillars and to conduct half of the primary current around the second inductor pillar and the second set of pillars. a second magnetic core comprising a first and second inductor pillar, the first inductor pillar positioned adjacent to a first pillar of the first set of pillars of the first transformer, the second inductor pillar positioned adjacent to a first pillar of the second set of pillars of the second transformer; and
Nijiende discloses the primary winding (Fig. 4, P1) configured to equally divide a primary current (Fig. 4, 130b.2 to 130b.3), the primary winding (Fig. 4, P1) extending a number of turns (Paragraph [0101]) configured to conduct half of the primary current (Paragraph [0067]) around the first inductor pillar (Fig. 4, Lr1) and the first set of pillars (Fig. 4, Lr1) and to conduct half of the primary current (Fig. 4, P1) around the second inductor pillar (Fig. 4, Lr2) and the second set of pillars (Fig. 4, Lr2). a second magnetic core (Fig. 4, Lr1 and Lr2) comprising a first and second inductor pillar (Fig. 4, Lr1 and Lr2), the first inductor pillar (Fig. 4, Lr1) positioned adjacent to a first pillar of the first set of pillars of the first transformer (Fig. 4, P1-2 and S1-2), the second inductor pillar (Fig. 4, Lr2) positioned adjacent to a first pillar (Fig. 4, Lr1) of the second set (Fig. 4, Lr2) of pillars of the second transformer (Fig. 4, P1-2 and S1-2); and 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Chen with the primary winding configured to equally divide a primary current, the primary winding extending a number of turns configured to conduct half of the primary current around the first inductor pillar and the first set of pillars and to conduct half of the primary current around the second inductor pillar and the second set of pillars. a second magnetic core comprising a first and second inductor pillar, the first inductor pillar positioned adjacent to a first pillar of the first set of pillars of the first transformer, the second inductor pillar positioned adjacent to a first pillar of the second set of pillars of the second transformer for purpose of an improved power density and therefore having reduced losses, without negatively impacting the EMI quality as disclosed by Njiende (Paragraph [0007]).
In regards to claim 2. Chen in view of Njiende discloses the transformer of claim 1, wherein the planar winding structure (Njiende: Paragraph [0084 & 0097 & 0118 & 0144]) further comprises a number of primary layers (Chen: Paragraph [0036]) equal to the number of turns (Njiende Paragraph [0101]) of the primary winding (Chen: Fig. 1, P1).
In regards to claim 3. Chen in view of Njiende discloses the transformer of claim 2, wherein the primary layers (Chen: Paragraph [0036]) are connected by vias (Chen: Paragraph [0023]) configured to conduct current between layers (Chen: Paragraph [0036]).
In regards to claim 4. Chen in view of Njiende discloses the transformer of claim 1, wherein: the planar winding structure (Njiende: Paragraph [0084 & 0097 & 0118 & 0144]) further comprises a number of first secondary layers equal to the number of the primary layers (Chen: Paragraph [0036]), and a number of second secondary layers (Chen: Paragraph [0036]) equal to the number of the primary layers (Chen: Paragraph [0036]); and the windings of the first and second secondary layers (Chen: Paragraph [0036]) extend around individual pillars of the first magnetic core (Chen: Fig. 1, Core 1).
In regards to claim 5. Chen in view of Njiende discloses the transformer of claim 1, wherein: the planar winding structure (Njiende: Paragraph [0084 & 0097 & 0118 & 0144]) further comprises a number of first secondary layers (Chen: Paragraph [0036]) equal to the number of the primary layers (Chen: Paragraph [0036]), and a number of second secondary layers (Chen: Paragraph [0036]) equal to the number of the primary layers (Chen: Paragraph [0036]); the secondary windings (Chen: Fig. 1, S1-2) of the first secondary layer (Chen: Paragraph [0036]) extends around the first set of pillars (Njiende: Fig. 4) and gaps between each of the pillars of the second set of pillars (Njiende: Fig. 4); and the second secondary layer (Chen: Paragraph [0036]) extend around the second set of pillars (Njiende: Fig. 4) and gaps between each of the pillars of the first set of pillars (Njiende: Fig. 4).
In regards to claim 6. Chen in view of Njiende discloses the transformer of claim 4, wherein the planar winding structure (Njiende: Paragraph [0084 & 0097 & 0118 & 0144]) further comprises a pair of termination layers (Chen: Fig. 1, 120 and 118) and the first and second secondary layers (Chen: Paragraph [0036])  comprise vias (Chen: Paragraph [0023]), the vias (Chen: Paragraph [0023]) are configured to connect said secondary layers (Chen: Paragraph [0036]) and the pair of termination layers (Chen: Fig. 1, 120 and 118).
In regards to claim 7. Chen in view of Njiende discloses the transformer of claim 1, wherein the planar winding structure (Njiende: Paragraph [0084 & 0097 & 0118 & 0144]) further comprises a pair of termination layers (Chen: Fig. 1, 120 and 118 Paragraph [0036]) comprising synchronous rectifiers and output capacitors (Chen: Fig. 1, 132 and 122-5 & Paragraph [0031]).
In regards to claim 8. Chen in view of Njiende discloses the transformer of claim 1, wherein the primary and secondary windings (Njiende: Paragraph [0084 & 0097 & 0118 & 0144]) are arranged in such a way that copper of the secondary layers (Chen: Paragraph [0036]) is overlapped in parts of secondary windings (Chen: Fig. 1, S1-S2).
In regards to claim 9. Chen in view of Njiende discloses the transformer of claim 1, wherein a single magnetic core comprises the first and second magnetic core (Chen: Fig. 1, CORE 1 and CORE 2).
In regards to claim 10. Chen in view of Njiende discloses the transformer of claim 1, wherein the planar winding structure (Njiende: Paragraph [0084 & 0097 & 0118 & 0144]) further comprises a number of primary layers (Chen: Paragraph [0036]) equal to the twice number of turns (Njiende Paragraph [0101]) of the primary winding (Chen: Fig. 1, P1), the primary winding (Chen: Fig. 1, P1) further configured to equally divide the current of the first and second paths such that current (Njiende: Paragraph [0092 & 0096 & 0107 & 0115]) input is received on two separate primary layers (Chen: Paragraph [0036]).
In regards to claim 11. Chen in view of Njiende discloses a transformer, comprising: 
a first magnetic core (Fig. 1, 122-1 and 122-2) comprising a first set of pillars of a first transformer (Fig. 1, 110-1) and a second set of pillars of a second transformer (Fig. 1, 110-2); a planar winding structure (Fig. 1, 130) comprising a primary, a plurality of secondary windings (Fig. 1, P1 and P2 and S1-S2),
Chen does not specify a second magnetic core comprising a first and second inductor pillar, the first inductor pillar positioned adjacent to a first pillar of the first set of pillars of the first transformer, the second inductor pillar positioned adjacent to a first pillar of the second set of pillars of the second transformer; and a pair of termination layers, the primary winding extending in parallel for a number of turns around the first inductor pillar and the first set of pillars and around the second inductor pillar and the second set of pillars. a first set of pillars of a first matrix transformer and a second set of pillars of a second matrix transformer 
Njiende discloses a second magnetic core comprising a first and second inductor pillar (Fig. 3, Lm1-2), the first inductor pillar (Fig. 3, Lm1) positioned adjacent to a first pillar of the first set of pillars of the first transformer (Fig. 3, P1), the second inductor pillar (Fig. 3, Lm2) positioned adjacent to a first pillar of the second set of pillars (Fig. 4-5, Paragraph [0067-68])  of the second transformer (Fig. 3, 105b & Paragraph [0090]); and a pair of termination layers (Fig. 3, 107a-c), the primary winding (Fig. 3, P1) extending in parallel for a number of turns (Paragraph [0101]) around the first inductor pillar (Fig. 3, Lm1) and the first set of pillars (Fig. 4-5, Paragraph [0067-68]) and around the second inductor pillar (Fig. 1, Lm2) and the second set of pillars (Fig. 4-5, Paragraph [0067-68]). a first set of pillars of a first matrix (Paragraph [0110]) transformer (Fig. 3, S1) and a second set of pillars of a second matrix (Paragraph [0110]) transformer (Fig. 3, S2).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Chen with the primary winding configured to equally divide a primary current, the primary winding extending a number of turns configured to conduct half of the primary current around the first inductor pillar and the first set of pillars and to conduct half of the primary current around the second inductor pillar and the second set of pillars. a second magnetic core comprising a first and second inductor pillar, the first inductor pillar positioned adjacent to a first pillar of the first set of pillars of the first transformer, the second inductor pillar positioned adjacent to a first pillar of the second set of pillars of the second transformer for purpose of an improved power density and therefore having reduced losses, without negatively impacting the EMI quality as disclosed by Njiende (Paragraph [0007]).
In regards to claim 12. Chen in view of Njiende discloses the transformer of claim 11, wherein the primary winding (Njiende: Paragraph [0084 & 0097 & 0118 & 0144]) is configured in parallel to equally divide an input current to a first current and a second current, the first current conducted over a first primary winding (Chen: Fig. 1, P1) with the number of turns (Njiende: Paragraph [0101]) and a second current conducted over a second primary winding (Chen: Fig. 1, S1-2) with the number of turns (Njiende: Paragraph [0101]).
In regards to claim 13. Chen in view of Njiende discloses the transformer of claim 11, wherein the primary winding (Njiende: Paragraph [0084 & 0097 & 0118 & 0144]) comprises four primary layers (Chen: Paragraph [0036]), the primary winding (Njiende: Paragraph [0084 & 0097 & 0118 & 0144]) configured to conduct a first current over a first and second primary layer (Chen: Paragraph [0036]) connected by vias (Chen: Paragraph [0023]), the primary winding (Njiende: Paragraph [0084 & 0097 & 0118 & 0144]) configured to a second current over a third and fourth primary layer connected by vias (Chen: Paragraph [0023]).

In regards to claim 14. Chen in view of Njiende discloses the transformer of claim 11, wherein the primary winding (Njiende: Paragraph [0084 & 0097 & 0118 & 0144]) comprises parallel primary winding layers (Chen: Paragraph [0036]) interconnected to achieve equal current sharing and reduce conduction losses (Njiende: Paragraph [0007]).

In regards to claim 15. Chen in view of Njiende discloses the transformer of claim 11, wherein: the primary winding (Njiende: Paragraph [0084 & 0097 & 0118 & 0144]) comprises four primary layers (Chen: Paragraph [0036]) interconnected for current sharing; the first primary layer (Chen: Paragraph [0036]) comprises an input for a first current (Chen Fig. 1, input of 122-1), vias (Chen: Paragraph [0023]) to conduct the first current to the fourth primary layer (Chen: Paragraph [0036]), vias (Chen: Paragraph [0023]) to receive a second current from fourth primary layer (Chen: Paragraph [0036]), and vias (Chen: Paragraph [0023]) conduct the second current to the third primary layer (Chen: Paragraph [0036]); a second primary layer(Chen: Paragraph [0036]) comprising vias (Chen: Paragraph [0023]) to receive the first current from the fourth primary layer (Chen: Paragraph [0036]) and an output for the first current (Chen Fig. 1, output of 122-1); a third primary layer (Chen: Paragraph [0036]) comprising vias (Chen: Paragraph [0023]) to receive the second current from the third primary layer (Chen: Paragraph [0036]) and an output for the second current (Chen Fig. 1, output of 122-2); and the fourth primary layer(Chen: Paragraph [0036]) comprises an input for the second current (Chen Fig. 1, input of 122-2), vias (Chen: Paragraph [0023]) to conduct the second current to the first primary layer (Chen: Paragraph [0036]), vias (Chen: Paragraph [0023]) to receive the first current from first primary layer (Chen: Paragraph [0036]), and vias (Chen: Paragraph [0023]) to conduct the first current the second primary layer (Chen: Paragraph [0036]).

In regards to claim 16. Chen in view of Njiende discloses the transformer of claim 15, wherein the planar winding structure (Njiende: Paragraph [0084 & 0097 & 0118 & 0144]) further comprises four first secondary layers (Chen: Paragraph [0036]) and four second secondary layers (Chen: Paragraph [0036]) that comprise the plurality of secondary windings (Chen: Fig. 1, S1-2), the first and second secondary layers (Chen: Paragraph [0036]) positioned for each of the primary layers (Chen: Fig. 1, P1-4)  in a symmetrical arrangement.
In regards to claim 17. Chen in view of Njiende discloses the transformer of claim 11, wherein the planar winding structure (Njiende: Paragraph [0084 & 0097 & 0118 & 0144]) further comprises a pair of termination layers (Chen: Fig. 1, 120 and 118 Paragraph [0036]) comprising synchronous rectifiers and output capacitors (Chen: Fig. 1, 132 and 122-5 & Paragraph [0031]).
In regards to claim 18. Chen in view of Njiende discloses the transformer of claim 11, wherein the planar winding structure (Njiende: Paragraph [0084 & 0097 & 0118 & 0144]) further comprises a number of first secondary layers(Chen: Paragraph [0036])  equal to the number of primary layers (Chen: Paragraph [0036])and a number of second secondary layers (Chen: Paragraph [0036]) equal to the number of primary layers (Chen: Paragraph [0036]), the first and secondary layers (Chen: Paragraph [0036]) comprising vias to connect the secondary layers (Chen: Paragraph [0036]) and a pair of termination layers Chen: Fig. 1, 120 and 118 Paragraph [0036].

In regards to claim 19. Chen in view of Njiende discloses the transformer of claim 18, wherein each of the first secondary layers (Chen: Paragraph [0036]) has an overlapping portion of the secondary windings (Chen: Fig. 1, S1-S2) for the first set of pillars and each of the second secondary layers (Chen: Paragraph [0036]) has an overlapping portion of the secondary windings (Chen: Fig. 1, S1-S2) for the second set of pillars.

In regards to claim 20. Chen in view of Njiende discloses the transformer of claim 11, wherein a single magnetic core comprises the first and second magnetic core (Chen: Fig. 1, CORE 1 and CORE 2).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177. The examiner can normally be reached M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844